DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-11 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear to the examiner how the fixing device claimed in claims 7 and 8 functions with respect to the dual axes connection device.  The locking means recited in claim 1 are indicated as well known by the applicant.  Claim 7 recites “and locking means for locking the fixing device to the funnel”.  It is unclear if this locking means in a different locking means than previously recited in claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, US 20170174293 (disclosed by applicant) in view of Seaman et al., US 20010029878 (disclosed by applicant). Taylor discloses a dual axes connection device (60, Fig. 3) for use with a mooring chain (320), a guide structure (*) and pulling means (57) for connecting a floating body (55) and a fixed body (*), wherein the mooring line, the guide structure and dual axes connection device are positioned in one plane and wherein the dual axes connecting device comprises:
a dual axes hinge unit (70), with orthogonal rotational axes (310) and (315), comprising means (140, Fig. 8) for fastening the dual axes hinge unit (70) to the floating or the fixed body (55), a connecting link (80, best shown on Fig. 4) fastened to the dual axes hinge unit, a funnel (85, 245, 250, 255) enveloping the mooring line, and locking means (225, with spring biasing (see paragraph [0196]) for locking the mooring line to the funnel, the funnel having an inner end, wherein the connecting link (80) comprises two parallel arms (see Figs. 4 & 10(a)) each having outer ends, and the funnel being rotationally connected (86, see paragraph [0184]) to the two parallel arms by mating formations in the outer ends of the two arms so that the funnel follows the direction of the mooring line independent of the connecting link.
(The examiner notes that the asterisk items indicated above do not fall under the scope of protection of claim 1).
Regarding claims 3 and 4: the examiner notes that applicants own disclosure (paragraph 0023]) discloses that chain and line locking solutions are well known and the options are numerous.
Regarding claims 10 and 11: The disclosure of Taylor as modified by Seaman further encompasses the method of claim 10 where a pulling means “winch” is located on the floating vessel and a guiding structure (75) for guiding the mooring line is fixed to the floating body. Furthermore the method of claim 11 is a simple alteration of the method claim 10 which would be obvious to an artisan when using an anchor handling vessel (claimed “auxiliary vessel”)
Taylor does not explicitly disclose the funnel is rotationally connected to the connecting link by trunnions. Seaman discloses a funnel connected by trunnions to a connecting link (See Figs 8A-C and 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin 86 of Taylor with the trunnion arrangement of Seaman. Doing so uses well known and obvious design/construction alternatives which provide similar results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Seaman, in further view of Boatman et al., US 20100175604 (disclosed by applicant).  Taylor as modified by Seaman discloses the invention set forth above, but does not disclose a funnel as a fixed part of the connecting link.  As best interpreted by the examiner Boatman discloses a funnel 13 fixed to the connecting link 11, the funnel having inside guide structure (flare or the funnel) with an apex angle similar to an angle between vertical and an expected mooring line position at the location of the funnel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pivotal funnel of Taylor as modified by Seaman with a fixed funnel as disclosed by Boatman. Doing so uses well known and obvious design/construction alternatives which provide similar results.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Seaman, in further view of Bauduin et al., US 20120031320 (disclosed by applicant).  Taylor as modified by Seaman discloses the invention set forth above, but does not disclose a fixing device comprising a puling side and a fixed line side each with fastening means for the first and second sections of mooring line and wherein the funnel and fixing device have mating conical surfaces.  As best interpreted by the examiner Bauduin discloses a fixing device 2 with fastening means (See Fig. 2) with mating conical surfaces on the funnel and connecting device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual axes connecting device of Taylor as modified by Seaman with a fixing device as disclosed by Bauduin to allow locking and unlocking a mooring leg connector to a floating structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617